TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00732-CR
                                        NO. 03-03-00733-CR



                                    Maurice Lozano, Appellant

                                                   v.

                                    The State of Texas, Appellee




FROM THE DISTRICT COURTS OF TOM GREEN COUNTY, 51ST & 119TH JUDICIAL DISTRICTS
  NOS. B-00-0838-S & A-02-0838-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 On December 19, 2002, appellant Maurice Lozano pleaded guilty to felony driving

  while intoxicated in local cause number A-02-0838-S. Tex. Pen. Code Ann. § 49.04(a) (West 2003),

  § 49.09(b)(2) (West Supp. 2004). The court adjudged him guilty and sentenced him to seven years

  in prison, as called for in a plea bargain agreement. On the same day, the court revoked appellant’s

  probation in local cause number B-00-0838-S (another felony DWI) and imposed a seven-year

  sentence.

                 On October 27, 2003, appellant filed a “motion for nunc pro tunc order” in both cause

  numbers complaining that prison authorities were not giving him full credit for the time he spent in

  county jail for these offenses as awarded in the judgments. The motion was denied the day after it

  was filed. The court wrote a letter to appellant explaining that the time he spent in jail in cause
number B-00-0838-S before he committed the offense in cause number A-02-0838-S cannot be

credited against his sentence in the latter cause. On November 26, 2003, appellant filed a notice of

appeal.

                An appeal does not lie from an order denying a request for judgment nunc pro tunc

to correct the award of jail time credit. Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus

Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. ref’d). In any

event, we note that the error of which appellant complains does not lie in the district court, but in the

institutional division of the department of criminal justice. There was nothing for the court to correct

in its original judgments. Appellant should pursue his claim by means of a post-conviction habeas

corpus proceeding. See Ex parte Stokes, 15 S.W.3d 532 (Tex. Crim. App. 2000).

                The appeals are dismissed for want of jurisdiction.




                                                __________________________________________

                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed

Filed: January 8, 2004

Do Not Publish




                                                   2